On consideration of the motion of the petitioners for a clarification of the order of October 10, ante, p. 801, the order is amended to read as follows: “Per Curiam: The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for further consideration in the light of T. D. 5741, 14 Fed. Reg. 5536; the Technical Changes Act of October 25, 1949, 63 Stat. 891; and Commissioner v. Estate of Church, 335 U. S. 632, and Estate of Spiegel v. Commissioner, 335 U. S. 701.”
Mr. Justice Douglas took no part in the consideration or decision of this application.